
	

113 HR 4810 : Veteran Access to Care Act of 2014
U.S. House of Representatives
2014-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 4810
		IN THE SENATE OF THE UNITED STATES
		June 11, 2014Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To direct the Secretary of Veterans Affairs to enter into contracts for the provision of hospital
			 care and medical services at non-Department of Veterans Affairs facilities
			 for Department of Veterans Affairs patients with extended waiting times
			 for appointments at Department facilities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Veteran Access to Care Act of 2014.
		2.Provision of hospital care and medical services at non-Department of Veterans Affairs facilities
			 for Department of Veterans Affairs patients with extended waiting times
			 for appointments at Department facilities
			(a)In generalAs authorized by section 1710 of title 38, United States Code, the Secretary of Veterans Affairs (in this Act referred to as the Secretary) shall enter into contracts with such non-Department facilities as may be necessary in order to
			 furnish hospital care and medical services to covered veterans who are
			 eligible for such care and services under chapter 17 of title 38, United States Code. To the greatest extent possible, the Secretary shall carry out
			 this section using contracts entered into before the date of the enactment
			 of this Act.
			(b)Covered veteransFor purposes of this section, the term covered veteran means a veteran—
				(1)who is enrolled in the patient enrollment system under section 1705 of title 38, United States Code;
				(2)who—
					(A)has waited longer than the wait-time goals of the Veterans Health Administration (as of June 1,
			 2014) for an appointment for hospital care or medical services in a
			 facility of the Department;
					(B)has been notified by a facility of the Department that an appointment for hospital care or medical
			 services is not available within such wait-time goals; or
					(C)resides more than 40 miles from the medical facility of the Department of Veterans Affairs,
			 including a community-based outpatient clinic, that is closest to the
			 residence of the veteran; and
					(3)who makes an election to receive such care or services in a non-Department facility.
				(c)Follow-Up careIn carrying out this section, the Secretary shall ensure that, at the election of a covered veteran
			 who receives hospital care or medical services at a non-Department
			 facility in an episode of care under this section, the veteran receives
			 such hospital care and medical services at such non-Department facility
			 through the completion of the episode of care (but for a period not
			 exceeding 60 days), including all specialty and ancillary services deemed
			 necessary as part of the treatment recommended in the course of such
			 hospital care or medical services.
			(d)ReportThe Secretary shall submit to Congress a quarterly report on hospital care and medical services
			 furnished pursuant to this section. Such report shall include information,
			 for the quarter covered by the report, regarding—
				(1)the number of veterans who received care or services at non-Department facilities pursuant to this
			 section;
				(2)the number of veterans who were eligible to receive care or services pursuant to this section but
			 who elected to continue waiting for an appointment at a Department
			 facility;
				(3)the purchase methods used to provide the care and services at non-Department facilities, including
			 the rate of payment for individual authorizations for such care and
			 services; and
				(4)any other matters the Secretary determines appropriate.
				(e)DefinitionsFor purposes of this section, the terms facilities of the Department, non-Department facilities, hospital care, and medical services have the meanings given such terms in section 1701 of title 38, United States Code.
			(f)ImplementationThe Secretary shall begin implementing this section on the date of the enactment of this Act.
			(g)ConstructionNothing in this section shall be construed to authorize payment for care or services not otherwise
			 covered under chapter 17 of title 38, United States Code.
			(h)TerminationThe authority of the Secretary under this section shall terminate with respect to any hospital care
			 or medical services furnished after the end of the 2-year period beginning
			 on the date of the enactment of this Act, except that in the case of an
			 episode of care for which hospital care or medical services is furnished
			 in a non-Department facility pursuant to this section before the end of
			 such period, such termination shall not apply to such care and services
			 furnished during the remainder of such episode of care but not to exceed a
			 period of 60 days.
			3.Expanded access to hospital care and medical services
			(a)In generalTo the extent that appropriations are available for the Veterans Health Administration of the
			 Department of Veterans Affairs for medical services, to the extent that
			 the Secretary of Veterans Affairs is unable to provide access, within the
			 wait-time goals of the Veterans Health Administration (as of June 1,
			 2014), to hospital care or medical services to a covered veteran who is
			 eligible for such care or services under chapter 17 of title 38, United States Code, under contracts described in section 2, the Secretary shall
			 reimburse any non-Department facility with which the Secretary has not
			 entered into a contract to furnish hospital care or medical services for
			 furnishing such hospital care or medical services to such veteran, if the
			 veteran elects to receive such care or services from the non-Department
			 facility. The Secretary shall reimburse the facility for the care or
			 services furnished to the veteran at the greatest of the following rates:
				(1)VA payment rateThe rate of reimbursement for such care or services established by the Secretary of Veterans
			 Affairs.
				(2)Medicare payment rateThe payment rate for such care or services or comparable care or services under the Medicare
			 program under title XVIII of the Social Security Act.
				(3)TRICARE payment rateThe reimbursement rate for such care or services furnished to a member of the Armed Forces under chapter 55 of title 10, United States Code.
				(b)Covered veteransFor purposes of this section, the term covered veteran means a veteran—
				(1)who is enrolled in the patient enrollment system under section 1705 of title 38, United States Code; and
				(2)who—
					(A)has waited longer than the wait-time goals of the Veterans Health Administration (as of June 1,
			 2014) for an appointment for hospital care or medical services in a
			 facility of the Department;
					(B)has been notified by a facility of the Department that an appointment for hospital care or medical
			 services is not available within such wait-time goals after the date for
			 which the veteran requests the appointment; or
					(C)who resides more than 40 miles from the medical facility of the Department of Veterans Affairs,
			 including a community-based outpatient clinic, that is closest to the
			 residence of the veteran.
					(c)DefinitionsFor purposes of this section, the terms facilities of the Department, non-Department facilities, hospital care, and medical services have the meanings given such terms in section 1701 of title 38, United States Code.
			(d)ImplementationThe Secretary shall begin implementing this section on the date of the enactment of this Act.
			(e)ConstructionNothing in this section shall be construed to authorize payment for care or services not otherwise
			 covered under chapter 17 of title 38, United States Code.
			(f)TerminationThe authority of the Secretary under this section shall terminate with respect to care or services
			 furnished after the date that is 2 years after the date of the enactment
			 of this Act.
			4.Independent assessment of Veterans Health Administration performance
			(a)Independent assessment requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall enter into a contract or contracts with a private sector
			 entity or entities with experience in the delivery systems of the Veterans
			 Health Administration and the private sector and in health care management
			 to conduct an independent assessment of hospital care and medical services
			 furnished in medical facilities of the Department of Veterans Affairs.
			 Such assessment shall address each of the following:
				(1)The current and projected demographics and unique care needs of the patient population served by
			 the Department of Veterans Affairs.
				(2)The current and projected health care capabilities and resources of the Department, including
			 hospital care and medical services furnished by non-Department facilities
			 under contract with the Department, to provide timely and accessible care
			 to eligible veterans.
				(3)The authorities and mechanisms under which the Secretary may furnish hospital care and medical
			 services at non-Department facilities, including an assessment of whether
			 the Secretary should have the authority to furnish such care and services
			 at such facilities through the completion of episodes of care.
				(4)The appropriate system-wide access standard applicable to hospital care and medical services
			 furnished by and through the Department of Veterans Affairs and
			 recommendations relating to access standards specific to individual
			 specialties and standards for post-care rehabilitation.
				(5)The current organization, processes, and tools used to support clinical staffing and documentation.
				(6)The staffing levels and productivity standards, including a comparison with industry performance
			 percentiles.
				(7)Information technology strategies of the Veterans Health Administration, including an
			 identification of technology weaknesses and opportunities, especially as
			 they apply to clinical documentation of hospital care and medical services
			 provided in non-Department facilities.
				(8)Business processes of the Veterans Health Administration, including non-Department care, insurance
			 identification, third-party revenue collection, and vendor reimbursement.
				(b)Assessment outcomesThe assessment conducted pursuant to subsection (a) shall include the following:
				(1)An identification of improvement areas outlined both qualitatively and quantitatively, taking into
			 consideration Department of Veterans Affairs directives and industry
			 benchmarks from outside the Federal Government.
				(2)Recommendations for how to address the improvement areas identified under paragraph (1) relating to
			 structure, accountability, process changes, technology, and other relevant
			 drivers of performance.
				(3)The business case associated with making the improvements and recommendations identified in
			 paragraphs (1) and (2).
				(4)Findings and supporting analysis on how credible conclusions were established.
				(c)Program integratorIf the Secretary enters into contracts with more than one private sector entity under subsection
			 (a), the Secretary shall designate one such entity as the program
			 integrator. The program integrator shall be responsible for coordinating
			 the outcomes of the assessments conducted by the private entities pursuant
			 to such contracts.
			(d)Submittal of reports to Congress
				(1)Report on independent assessmentNot later than 10 months after entering into the contract under subsection (a), the Secretary shall
			 submit to the Committees on Veterans’ Affairs of the Senate and House of
			 Representatives the findings and recommendations of the independent
			 assessment required by such subsection.
				(2)Report on VA action plan to implement recommendations in assessmentNot later than 120 days after the date of submission of the report under paragraph (1), the
			 Secretary shall submit to such Committees on the Secretary’s response to
			 the findings of the assessment and shall include an action plan, including
			 a timeline, for fully implementing the recommendations of the assessment.
				5.Limitation on awards and bonuses to employees of Department of Veterans AffairsFor each of fiscal years 2014 through 2016, the Secretary of Veterans Affairs may not pay awards or
			 bonuses under chapter 45 or 53 of title 5, United States Code, or any
			 other awards or bonuses authorized under such title.
		6.OMB estimate of budgetary effects and needed transfer authorityNot later than 30 days after the date of the enactment of this Act, the Director of the Office of
			 Management and Budget shall transmit to the Committees on Appropriations,
			 the Budget, and Veterans’ Affairs of the House of Representatives and of
			 the Senate—
			(1)an estimate of the budgetary effects of sections 2 and 3;
			(2)any transfer authority needed to utilize the savings from section 5 to satisfy such budgetary
			 effects; and
			(3)if necessary, a request for any additional budgetary resources, or transfers or reprogramming of
			 existing budgetary resources, necessary to provide funding for sections 2
			 and 3.
			
	Passed the House of Representatives June 10, 2014.Karen L. Haas,Clerk
